Foote, C.
This action was brought by the plaintiff as the assignee of an indebtedness alleged to be due by virtue of a certain agreement, claimed to have been entered into between the county of Del Norte and L. S. P. Marsh, the assignor, as a contractor for the building of a court-house. The court below gave judgment in favor of the county of Del Norte, from which, and an order denying a new trial, this appeal is prosecuted.
*218The argument of the appellant in favor of the reversal of the judgment and order seems to be almost entirely based upon the proposition that the evidence is insufficient to justify the findings. But in the assignment of errors he simply asserts that the decision is against law, but fails to specify the particulars in which the evidence is alleged to be insufficient to sustain the decision. Therefore, we cannot examine the evidence as it appears in the bill of exceptions, and “must accept as conclusively established the facts set out in the findings.” (Polack v. Gurnee, 66 Cal. 267.)
Conceding, without deciding, that some of the issues “are not found upon, such issues are immaterial in view of the facts found. The facts found sustain the judgment, and there was and is no necessity to go further and find upon other issues.” (Robarts v. Haley, 65 Cal. 402; McCourtney v. Fortune, 57 Cal. 617; Porter v. Woodward, 57 Cal. 535.)
No prejudicial error appearing, we advise that the judgment and order be affirmed.
Belcher, C. C., and Hayne, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and order are affirmed.